Case 1:19-cv-02278-CMA-KLM Document 32 Fi
¥

led 06/22/20 USDC Colorado Page 1of4

IN THE UNITED STATES DISTRICT COURT, COLORADO FILED

Kenneth Leslie Caldwell

305 W. Magnolia St. PMB 348, Fort Collins, CO 80521
716-534-9868

2017emailforward@gmail.com

Kenneth Leslie Caldwell, )
Plaintiff. )

vs. )

USA, )

Defendant. )

 

UNITED STATES DISTRICT COURT
DENVER. COLORADO

JUN 22 2020

JEFFREY P. COLWELL
CLERK

 

CASE # 19-cv-2278-KLM

MOTION TO SEAL DOCUMENTATION

AND FOR PROTECTION AND RIGHTS

MOTION

1. |, Kenneth Leslie Caldwell, plaintiff, by FRCP 5.2, hereby motion for the courts
to seal any documentation of this case if that documentation anywhere in it mentions

anything about me getting raped or sexually
certifications, affidavits, declarations, and th

assaulted, including but not limited to
is very motion | submit, and, by FRCP 55,

FRCP 56, FRCP 56(f)(1), FRCP 56(f)(2), and FRCP 56(f)(3), | also motion for protection,

money, privileges, immunities, and rights to
without protection, money, and rights, | am

life, liberty, and property, because if | am
unlawfully denied equal protection of laws

and rights, pursuant to laws like 18 U.S.C. § 242, Deprivation of rights under color of law,
especially since | have already submitted affidavits, certifications, and declarations.

2. | was advised by council court referred me to that | can refer back to work

previously done.

Respectfully submitted,

oh. Chal

Kenneth Leslie Caldwell 6/18/2020

 

See Attached Notary
Acknowledgement Certificate

o6- 187 2°

     

Kenneth Leslie Caldwell

305 W. Magnolia St. # 348,*
Fort Collins, CO 80521

716-534-9868
2017emailforward@gmail.com
Case 1:19-cv-02278-CMA-KLM Document 32 Filed 06/22/20 USDC Colorado Page 2 of 4

%

All-purpose Acknowledgment

statzor___D. Cy ou , COUNTY OF ( [ aka Wie 5

—

h
On ) ve l g f Zz O 20 before me, the undersigned, a Notary Public
in and for said State, personally appeared

Aenneth Leslie. Calduoel\

© personally known to me -OR- proved to me on the basis of satisfactory evidence/ to be the person(e.
whose nameyg} Gare subscribed to the within instrument and acknowledged to me that(heshe/they
executed the same in(i/her/their authorized capacity¥eS), and that i aba signatureggf on the
instrument the personty, or the entity upon behalf of which the person{x acted, executed the instrument.

 

OFFICIAL STAMP
JAIR DE JESUS RAMIREZ
NOTARY PUBLIC - OREGON

   

WITNESS my hand and official seal.

 

S

 

 

 

 

li COMMISSION NO. 960836
i : MY COMM. EXPIRES MARCH 29, 2021
Signature
Name ttype or printed) .
| me Tair De Sesus Ramer (Seal)

 

My commission expires:

L Mavoh_ 29, 262

HEL7494 (2-06 97916}
Case 1:19-cv-02278-CMA-KLM Document 32 Filed 06/22/20 USDC Colorado Page 3 of 4

TN THE U.S. DESTRECT CORT, CoL0RHD0

CERT LEI CAT TON
a er ;
Case #(4-cv~ 49.78 KLM |

1 hereby Certity thet L floced On
copy of the MoTION TO SEAL DOCUMENTATION
w FORK PROTECTION AND RT GHTS | into the

moi system For de livery to’,

US. Atrorney’s Ortice
1Zo| California St. * 1600
Denver, CO 9020

and |
Department oF Justice
Office of U.S. Attorney General

G50 Ffennsy!Vounrio Ave. N.W.
Washington D.C, 20530

Siesned Kad Clu Vote: 3/18/2028

Kenneth Leslie Calduvell

305 VW. Magnolad:*34 8
Fact Collins, CO 9052)
76-5 34-F863
Dol Tereriforwoidagun Len
Case 1:19-cv-02278-CMA-KLIM Document 32+Fee 62220 SPC Colorado . Page. 4.of 4

Kenneth Leslie Caldwell
305 Ww. Mag nolia, St. Hug PORTLAND OR er

5 ott Cel N5, CO {0 52 RES AIAG AA ag tone t . ~ _ = oc

     

U.S. Clerk of Ceuct

be

 

U0... Districk Court of Celaado
Go! 19th ST. 5,0
Vewver, CO $63.94
EISo4~— peo Ube Ag ffeeg HAY fy fengy begged bff paf fed Ap APA

age INGLNOD UFWASNOD 180d “308 HLM JOVN ONY FIGWIIADIY St IO TRAN SILL

 

fleiera.-ogy
adojaug
XI
ISH
VU

‘
a A
a im 4
~ igh ate
hy ra
Be
a

 

 
